OPINION
By ROSS, J.
Appeal on questions of law from a default judgment of the Court of Common Pleas of Hamilton County, Ohio.
The action, as originally framed, was directed against Pattern Makers’ League of North America, the Pattern Makers’ Association of Cincinnati, and the President, Business Manager, and Secretary, and the Secretary individually of the latter local unit.
The sheriff made the following return upon service of summons upon Pattern Makers’ League of North America:
“Cincinnati, Ohio, Oct. 14, 1938. Served the within named defendant, Pattern Makers League of North America, an unincorporated Society, by and through Francis Nugent, m-y duly authorized and acting deputy sheriff by delivering a true copy of this writ with all the endorsements thereon personally to Lawrence Schenke, President thereof.”
The League appeared specially and filed a motion to quash service of summons upon the League. The court made the following entry upon this motion to quash:
“This cause came on to be heard on the motion of Pattern Makers League of North America to quash service of summons against it in the above entitled action upon the ground that the. Court has no jurisdiction of said defendant, and was argued to the Court,, upon consideration whereof the Court find said motion not to be well taken and does therefore overrule the same to which said defendant excepts.”
An affidavit was filed in support of this motion. This is permitted under §11523 GC.
No bill of exceptions is, however, presented giving this court the advantage of knowing what other evidence, if any, was presented to the court. The issue presented to the trial court was one of fact. The court found in its entry that it did have jurisdiction of the defendant League. Its judgment, in the absence of a showing of affirmative error in the record, must be given a presumption of validity. 2 O. Jur. 656 et seq.
The local association filed a demurrer to the petition on the ground of misjoinder. An amended petition was filed against the League alone.
We find nothing in the record which we have the right to consider causing us to conclude that the ruling of the trial court upon the motion was not correct.
As far as we know, from what is properly before us, an officer of the League was served and the Court, in addition thereto, may have found from considerations not presented to us, that it had jurisdiction of the League.
The judgment is affirmed.
HAMILTON, PJ. & MATTHEWS, J., concur.